DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 02 May 2022.
Claims 1-20 are as originally presented and remain pending.

Reasons for Allowance
The Examiner finds the Applicant’s arguments to be persuasive and has determined that the claims overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed as noted above, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

With regard to claim 1 claiming a method for multi-resolution fusion of pseudo-LiDAR features, the method comprising: receiving image data from one or more image sensors; generating a point cloud from the image data, wherein the point cloud comprises pseudo- LiDAR data; generating, from the point cloud, a first bird's eye view map having a first resolution; generating, from the point cloud, a second bird's eye view map having a second resolution; and generating a combined bird's eye view map by combining features of the first bird's eye view map with features from the second bird's eye view map are in total, a unique combination of features and are non-obvious over the art of record.

With regard to claim 8 claiming a method of detecting an object, the method comprising: generating a bird's eye view of pseudo-LiDAR data by: receiving image data from one or more image sensors; generating a point cloud from the image data, wherein the point cloud comprises pseudo-LiDAR data; generating, from the point cloud, a first bird's eye view map having a first resolution; generating, from the point cloud, a second bird's eye view map having a second resolution; and generating a combined bird's eye view map by combining features of the first bird's eye view map with features from the second bird's eye view map; and detecting, using an object detection algorithm, one or more objects from the combined bird's eye view map are in total, a unique combination of features and are non-obvious over the art of record.

Claim 16, claiming a vehicle, is of the same scope and features as claim 8 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613